Citation Nr: 1624241	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09- 49 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

This appeal was most recently remanded by the Board in November 2014 in order for the agency of original jurisdiction (AOJ) to conduct additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected PTSD, tinnitus, bilateral hearing loss, left forearm scar, or right middle finger scar and limitation of motion, alone or in conjunction with each other, have not rendered him unable to secure and maintain substantially gainful employment at any point pertinent to this appeal.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Review of the record shows that, in a pre-rating letter dated July 2008, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his TDIU claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The notice letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Accordingly, the Board finds the July 2008 notice letter meets the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement.

As for the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through May 2015.  VA attempted to obtain the Veteran's records from the Social Security Administration (SSA) but, in December 2011, SSA informed VA that it had destroyed the Veteran's records and the Veteran has indicated that he does not have a copy of his SSA records.  Neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained. 

Additionally, the Veteran has been provided with several VA examinations to evaluate the overall impairment caused by his service-connected disabilities, including in August 2008, February and March 2011, and May and June 2015.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes, and the Board finds that the examinations are adequate in order for the evaluate the Veteran's service-connected disabilities, as they include an interview with the Veteran, a review of the record, and a full physical examination that addresses the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to evaluate his service-connected disabilities and adjudicate the Veteran's TDIU claim such that no further examination is necessary.

Moreover, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the Veteran's service-connected disabilities, including the nature, severity, and frequency of his symptoms, and the affect each disability has on his daily life and ability to work.  Therefore, not only were the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  At the hearing, it was noted that the Veteran received SSA disability benefits and, as such, the Board remanded the claim to obtain his SSA records, as well as updated VA treatment records.  The hearing discussion did not raise the possibility that there were any additional outstanding treatment records relevant to the issues on appeal and, thus, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, as noted previously, the Board remanded this case in November 2014 in order to allow the Veteran to identify the clinicians who have treated his service-connected disabilities and afford him a new VA examination to determine the current nature and severity of his service-connected disabilities.  Review of the record reveals that the AOJ sent the Veteran a letter in April 2015 requesting that he identify his treatment providers but the Veteran did not respond.  Nevertheless, he was afforded several VA examinations in May and June 2015, which were adequate for adjudication purposes.  Therefore, the Board finds the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran is seeking entitlement to a total rating based on individual unemployability (TDIU).  In his July 2008 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran asserted that he was unemployable due to PTSD, hearing loss, tinnitus, and hand injury, all of which are service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disability(ies), alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the outset, the Board notes that the AOJ awarded a 100 percent rating for service-connected PTSD, effective July 13, 2011.  

The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC at the housebound rate under 38 U.S.C.A. § 1114(s) if VA finds that a separate disability supports a TDIU rating independent of the disability for which the schedular 100 percent disability rating is awarded.  See Bradley, 22 Vet. App. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010).  Accordingly, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  

In this case, for the period prior to July 13, 2011, the Board will consider whether the Veteran's service-connected disabilities, including PTSD, were so severe that he was unable to maintain substantially gainful employment.  For the period after July 13, 2011, the evidence must show that the Veteran's service-connected disabilities other than PTSD were of sufficient severity to produce unemployability.  

For the period prior to July 13, 2011, service connection was in effect for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, a scar of the left forearm, and a scar on the right middle finger, all of which were rated as noncompensable (zero percent disabling).  Effective February 14, 2011, service connection was also in effect for limitation of motion of the right long finger, which was rated as 10 percent disabling, and the right middle finger scar was increased to 10 percent disabling.  For the period beginning July 13, 2011, the Veteran's disability ratings continued, notwithstanding PTSD, which was evaluated as 100 percent disabling.  

Based on the foregoing, the Board finds that, for the period prior to July 13, 2011, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for entitlement to TDIU, as his combined disability rating was 60 percent for the entire period (including both prior to and after February 24, 2011, when he was awarded additional and increased ratings).  See 38 C.F.R. § 4.25.  

Nevertheless, the Board must consider whether the evidence shows the Veteran was unemployable because of his service-connected disabilities both prior to or after July 13, 2011, as entitlement to a TDIU on an extra- schedular basis may be established pursuant to the specifically prescribed procedures set forth in 38 C.F.R. § 4.16(b).  

The evidence reflects that, after service, the Veteran worked several jobs, including as a nursing assistant, cook, x-ray technician and salesman, until he started working as an automotive mechanic at various locations from July 1985 to February 1994.  See May 1995 VA PTSD examination report; August 2008 VA audio examination; July 2008 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  The evidence reflects that the Veteran stopped working in 1995 after injuring his back at work but the Veteran has reported that he stopped working because he was "tired of people."  See February 2011 VA PTSD examination report and March 2011 VA audio examination.  

In this regard, the Veteran testified that he has been unable to work primarily because of his PTSD symptoms, including forgetting to complete tasks and his irritability, which the Veteran reported was manifested by his inability to deal with people.  He also testified that his right finger disability limited his ability to grip and manipulate objects and lift heavy items, which were tasks required to perform his duties as a heavy line mechanic.  

VA attempted to obtain information from the Veteran's last employers but the Veteran informed the RO that his last employer is no longer in business and the other employers did not respond to VA's request for information.  See August 2008 Veteran statement; Requests for Employment Information dated September, October, and December 2008; December 2008 Duty to Assist Letter to Veteran.  

With respect to the Veteran's education and experience, the record reflects that he has an Associate's degree in automotive technology, with additional certifications in outdoor power equipment technology, marine technology, and motorcycle service, and certification as a master automobile technician.  See July 2011 video conference hearing transcript; various training certificates.  In this regard, the Veteran has reported that he received training in various areas that did not require heavy lifting after he injured his low back in 1995 but he also testified that he has done mostly automotive work since service.  See February 2011 VA PTSD examination report; July 2011 hearing transcript.  

The evidence dated prior to and after July 13, 2011, shows the Veteran's left forearm scar is not manifested by pain or any other functional impairment or limitation and, thus, does not have any impact on his ability to perform any type of occupational task.  See VA examination reports dated August 2008, February 2011, and June 2015.  

As for his right middle finger, the evidence dated prior to and after July 13, 2011 shows that his functional impairment includes difficulty holding items and decreased grip strength in his right hand as a result of decreased, painful motion.  See VA examination reports dated August 2008, February 2011, and June 2015.  Despite the foregoing, the Veteran reported that the right finger scar had not hindered his occupational activities at the June 2015 VA examination.  Nevertheless, the physicians who conducted the February 2011 general medical and June 2015 hand examinations noted the Veteran would be limited in his activities requiring torque, grip strength and fine motor skills using his right hand, such as fingering and fine manipulation of small objects, which is consistent with the Veteran's testimony at the July 2011 hearing that his right finger scar limits his ability to grip and manipulate objects.  

The pertinent evidence dated prior to and after July 13, 2011 shows the Veteran's hearing loss and tinnitus disabilities resulted in him having difficulty understanding speech, including on the phone and with a lot of background noise.  See VA examination reports dated August 2008, March 2011, and May 2015.  Nevertheless, physicians have noted that the Veteran's hearing loss and tinnitus do not render him unable to secure or maintain substantially gainful employment, including physical or sedentary employment.  See March 2011 and May 2015 VA examination reports.  

The evidence dated prior to July 13, 2011 shows the Veteran's PTSD was manifested by various symptoms, including irritability, hypersomnia, avoidance, and occasional difficulty concentrating.  However, the evidence shows the Veteran did not have any difficulty communicating or with his speech, understanding commands, or performing activities of daily activities.  There was also no evidence of impairment in thought process, thought content, or cognitive functioning.  See VA examination reports dated August 2008 and February 2011.  The August 2008 VA examiner noted that the Veteran's irritability and inability to establish or maintain effective work or social relationships impacted his effectiveness of the Veteran as a potential worker.  Notably, however, the August 2008 VA examiner assigned a GAF score of 58, which indicates no more than moderate symptoms or moderate difficulty in social or occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The February 2011 QTC/VA examiner also assigned a GAF score of 58 and specifically stated that the Veteran's hypersomnia and avoidance continued to result in a moderate impairment in occupational functioning, as there had been no significant change in occupational functioning since the last examination.  In March 2011, a different VA clinician reviewed the record and noted that, while the Veteran's avoidance of people and hypersomnia are functional limitations to sedentary and physical employment, it is less likely than not that his PTSD renders him unable to secure or maintain substantially gainful employment.  

In sum, the preponderance of the evidence dated prior to and after July 13, 2011 shows that, with the exception of his left forearm scar, the Veteran's service-connected disabilities impacted his ability to work.  However, the evidence does not establish that his service-connected disabilities, alone or in conjunction with each other, rendered him incapable of securing or following a substantially gainful occupation, either prior to or after July 13, 2011.  

For the period prior to July 13, 2011, the evidence shows that the Veteran's right middle finger scar and limitation of motion, hearing loss, tinnitus, and PTSD resulted in physical and mental limitations that effected his employability, particularly in his chosen profession of automotive mechanics.  The evidence dated after July 13, 2011 shows the Veteran's right middle finger scar and limitation of motion, as well as hearing loss and tinnitus, continued to result in physical impairments.  There is, however, no indication that, at any point prior to or after July 13, 2011, the physical or mental impairment caused by the service-connected disabilities would have prevented the Veteran from performing any form of employment, particularly employment that did not require torque, grip strength, or fine motor skills using his right hand (due to his service-connected right middle finger scar and limitation of motion) or allow him to work independently or in an environment that did not require social interaction (due to his service-connected PTSD).  

In this regard, the Board finds probative that, while it is clear the Veteran's PTSD impacted his social and occupational functioning prior to July 13, 2011, his PTSD symptoms were deemed no more than moderate, thereby indicating some ability to perform the mental tasks necessary for employment.  Likewise, while the Veteran's right finger disability impacted his ability to grip and manipulate objects and he is right hand dominant, the evidence does not reflect that his right hand was rendered totally useless or that he was unable to perform tasks with his left hand to facilitate some form of office work or employment.  

In evaluating this claim, the Board notes that the Veteran has not worked since 1995 and that his education and work history have been primarily in automotive technology and mechanics; however, given that the Veteran's PTSD and other service-connected disabilities did not result in any impairment in his communication, thought process, or cognitive function, the Board finds it is likely the Veteran could be trained in other areas with the assistance of Vocational Rehabilitation or another similar program.  Indeed, the relevant question is whether the Veteran is capable of performing physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

While it is clear the Veteran's disabilities had some effect on the his employability both prior to and after July 13, 2011, the occupational impairment caused by his service-connected disabilities is contemplated by the ratings assigned to his disabilities and there is no evidence that the Veteran's overall disability picture places him in a different category than other veterans with equal rating of disability.  See Id.  

For the foregoing reasons, the Veteran's claim of entitlement to a TDIU is denied both prior to or after July 13, 2011.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


